 
 
I 
108th CONGRESS
2d Session
H. R. 5273 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Thomas (for himself, Mr. Blunt, Mr. Pombo, Mr. Herger, Mr. Matsui, Mr. Doolittle, Mr. Terry, Mr. Case, Mr. Ose, Mr. Osborne, Mr. Nunes, Mr. Ryun of Kansas, Mr. Radanovich, Mr. Cardoza, and Mr. Moore) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To convert certain temporary judgeships to permanent judgeships, to create an additional judgeship for the district of Nebraska and for the eastern district of California, and for other purposes. 
 
 
1.Conversion of temporary judgeships to permanent judgeships 
(a)In generalThe existing district judgeships for the district of Hawaii, the district of Kansas, and the eastern district of Missouri authorized by section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note) shall, as of the date of the enactment of this Act, be authorized under section 133 of title 28, United States Code, and the incumbents in those offices shall hold the office under section 133 of title 28, United States Code (as amended by this Act). 
(b)Technical and conforming amendmentsThe table contained in section 133(a) of title 28, United States Code, is amended— 
(1)in the item relating to Hawaii by striking 3 and inserting 4; 
(2)in the item relating to Kansas by striking 5 and inserting 6; and 
(3)in the item relating to the eastern district of Missouri by striking 6 and inserting 7. 
2.District judgeship for the district of Nebraska 
(a)Additional permanent district judgeshipThe President shall appoint, by and with the advice and consent of the Senate, 1 additional district judge for the district of Nebraska. 
(b)Technical and conforming amendmentIn order that the table under section 133(a) of title 28, United States Code, will reflect the change in the number of permanent judgeships authorized for the district of Nebraska by subsection (a), such table is amended in the item relating to Nebraska by striking 3 and inserting 4. 
3.District judgeship for the eastern district of California 
(a)Additional permanent district judgeshipThe President shall appoint, by and with the advice and consent of the Senate, 1 additional district judge for the eastern district of California. 
(b)Technical and conforming amendmentIn order that the table under section 133(a) of title 28, United States Code, will reflect the change in the number of permanent judgeships authorized for the eastern district of California by subsection (a), such table is amended in the item relating to the eastern district of California by striking 6 and inserting 7. 
 
